       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD BRILEY,                                 :      Civil No. 1:20-CV-756
                                               :
                 Plaintiff,                    :
                                               :
v.                                             :
                                               :
PATRICIA HOWELL, et al.,                       :      (Magistrate Judge Carlson)
                                               :
                 Defendants.                   :

                              MEMORANDUM OPINION

I.    Factual Background

      This is a pro se prisoner lawsuit brought against numerous employees at the

Pennsylvania Department of Corrections (“DOC”) for civil rights violations under

42 U.S.C. § 1983. A recurring theme in this litigation is the failure of the plaintiff to

comply with court-ordered deadlines, inaction which has previously compelled

dismissal of other defendants from this lawsuit. Indeed, this is the second time that

Briley has failed to respond to a court-ordered deadline directing him to respond to

a motion to dismiss.

      Ronald Briley, a state inmate incarcerated at the State Correctional Institution

at Mahanoy (SCI-Mahanoy), initially brought this case on May 8, 2020, alleging

constitutional torts related to an incident beginning on May 5, 2018, in which Briley

was injured in the exercise/recreational yard and sustained injuries. (Doc. 1, ¶ 11).

Briley was sent to the medical department for treatment of his injuries where he

                                           1
       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 2 of 15




received preliminary treatment and was advised that he needed to see a doctor. (Id.)

The following day, he was seen by one of the Defendants, Dr. Pandya, who

scheduled an x-ray, which showed that he did not have any broken bones. (Id., ¶¶

12-13). Over the next several months, Briley continued to seek medical help and

alleges that due to the nature of his injuries, he should have been given an MRI, but

that the medical staff declined, perhaps in part because of the cost associated with

MRIs, and that his injuries worsened as a result of this supposedly improper medical

treatment. (Id., ¶¶ 14-17). Briley also filed a grievance within the four days after

sustaining his injuries, claiming that an MRI should have been scheduled right away.

(Id., ¶ 21). The grievance and subsequent appeals were denied after staff determined

that an MRI was not medically necessary at that time. (Id.)

      On August 6, 2020, a motion to dismiss was filed on behalf of the correctional

defendants, Defendants Howell, Steinhart, and Minarchick. (Doc. 15). On August

21, 2020, Briley filed a motion seeking an extension of time in which to respond to

this motion to dismiss. (Doc. 17). We granted this request, ordered Briley to respond

to this motion by October 2, 2020, and advised him that a failure to comply with this

direction may result in the motion being deemed unopposed and granted. (Doc. 18).

Briley never responded to this motion to dismiss, and the response deadline passed

without any further effort to comply with our prior order or further litigate this case.

Accordingly, in the absence of any response by Briley, we deemed the motion to



                                          2
         Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 3 of 15




dismiss as to the three DOC Defendants to be ripe for resolution and recommended

that the motion be granted. (Doc. 20). The district court adopted this Report and

Recommendation and the claims against these three defendants have been dismissed.

(Doc. 21).

        The parties then consented to magistrate judge jurisdiction (Doc. 32), and on

January 15, 2021, three of the remaining medical defendants, Dr. Rodgers, Mr.

Miller, and Correct Care Solutions, filed a motion to dismiss or for partial summary

judgment. (Doc. 34). When Briley failed to timely respond to this motion, we entered

an order on February 2, 2021, directing him to respond by February 16, 2021 and

warning him that a failure to respond could result in the dismissal of his claims.

(Doc. 38). On February 16, 2021, Briley requested an extension of time in which to

respond, which we granted, extending the response deadline to March 18, 2021.

        This deadline has now also passed without any action by Briley to respond to

this defense motion. In the absence of a response, the motion is now deemed ripe

and will be granted.

II.     Discussion

      A. Under the Rules of This Court, This Motion Should Be Deemed
         Unopposed and Granted.

        At the outset, under the Local Rules of this Court, the plaintiff should be

deemed to concur in this motion to dismiss since the plaintiff has failed to timely

oppose the motion or otherwise litigate this case. As we have stated before, these

                                          3
       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 4 of 15




procedural defaults completely frustrate and impede efforts to resolve this case in a

timely and fair fashion, and under the rules of this court warrant dismissal of this

lawsuit since Local Rule 7.6 of the Rules of this Court imposes an affirmative duty

on the plaintiff to respond to motions and provides that:

      Any party opposing any motion, other than a motion for summary
      judgment, shall file a brief in opposition within fourteen (14) days after
      service of the movant’s brief, or, if a brief in support of the motion is
      not required under these rules, within seven (7) days after service of the
      motion. Any party who fails to comply with this rule shall be deemed
      not to oppose such motion. Nothing in this rule shall be construed to
      limit the authority of the court to grant any motion before expiration of
      the prescribed period for filing a brief in opposition. A brief in
      opposition to a motion for summary judgment and LR 56.1 responsive
      statement, together with any transcripts, affidavits or other relevant
      documentation, shall be filed within twenty-one (21) days after service
      of the movant’s brief.

Local Rule 7.6 (emphasis added).

      It is now well-settled that “Local Rule 7.6 can be applied to grant a motion to

dismiss without analysis of the complaint’s sufficiency ‘if a party fails to comply

with the [R]ule after a specific direction to comply from the court.’ ” Williams v.

Lebanon Farms Disposal, Inc., Civ. No. 09-1704, 2010 WL 3703808, *1 (M.D. Pa.

Aug. 26, 2010) (quoting Stackhouse v. Mazurkiewicz, 951 F.2d 29, 30 (3d Cir.

1991)). In this case, the plaintiff has not complied with the local rules or this Court’s

Standing Practice Order by filing a timely response to this motion. Therefore, these

procedural defaults by the plaintiff compel the court to consider:




                                           4
       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 5 of 15




      [A] basic truth: we must remain mindful of the fact that “the Federal
      Rules are meant to be applied in such a way as to promote justice. See
      Fed. R. Civ. P. 1. Often that will mean that courts should strive to
      resolve cases on their merits whenever possible. However, justice also
      requires that the merits of a particular dispute be placed before the court
      in a timely fashion . . . .”

Lease v. Fishel, 712 F. Supp. 2d 359, 371 (M.D. Pa. 2010) (quoting McCurdy v.

American Bd. of Plastic Surgery, 157 F.3d 191, 197 (3d Cir. 1998)).

      With this basic truth in mind, we acknowledge a fundamental guiding tenet of

our legal system. A failure on our part to enforce compliance with the rules, and

impose the sanctions mandated by those rules when the rules are repeatedly

breached, “would actually violate the dual mandate which guides this Court and

motivates our system of justice: ‘that courts should strive to resolve cases on their

merits whenever possible [but that] justice also requires that the merits of a particular

dispute be placed before the court in a timely fashion.’ ” Id. Therefore, we are

obliged to ensure that one party’s refusal to comply with the rules does not lead to

an unjustified prejudice to those parties who follow the rules.

      These basic tenets of fairness apply here. In this case, the plaintiff has failed

to comply with Local Rule 7.6 by filing a timely response to this motion to dismiss.

This failure now compels us to apply the sanction called for under Rule 7.6 and deem

the plaintiff to not oppose this motion.




                                           5
       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 6 of 15




   B. Dismissal of this Case Is Warranted Under Rule 41.

      Rule 41(b) of the Federal Rules of Civil Procedure authorizes a court to

dismiss a civil action for failure to prosecute, stating that: “If the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). Decisions regarding

dismissal of actions for failure to prosecute rest in the sound discretion of the Court

and will not be disturbed absent an abuse of that discretion. Emerson v. Thiel

College, 296 F.3d 184, 190 (3d Cir. 2002) (citations omitted). That discretion, while

broad, is governed by certain factors, commonly referred to as Poulis factors. As the

United States Court of Appeals for the Third Circuit has noted:

      To determine whether the District Court abused its discretion [in
      dismissing a case for failure to prosecute], we evaluate its balancing of
      the following factors: (1) the extent of the party’s personal
      responsibility; (2) the prejudice to the adversary caused by the failure
      to meet scheduling orders and respond to discovery; (3) a history of
      dilatoriness; (4) whether the conduct of the party or the attorney was
      willful or in bad faith; (5) the effectiveness of sanctions other than
      dismissal, which entails an analysis of alternative sanctions; and (6) the
      meritoriousness of the claim or defense.

Emerson, 296 F.3d at 190 (quoting Poulis v. State Farm Fire and Cas. Co., 747 F.2d

863, 868 (3d Cir. 1984)).

      In exercising this discretion, “there is no ‘magic formula’ that we apply to

determine whether a District Court has abused its discretion in dismissing for failure

to prosecute.” Lopez v. Cousins, 435 F. App’x 113, 116 (3d Cir. 2011) (quoting



                                           6
        Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 7 of 15




Briscoe v. Klaus, 538 F.3d 252 (3d Cir. 2008)). Therefore, “[i]n balancing the Poulis

factors, [courts] do not [employ] a . . . ‘mechanical calculation’ to determine whether

a District Court abused its discretion in dismissing a plaintiff’s case.” Briscoe v.

Klaus, 538 F.3d at 263 (quoting Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir.

1992)). Consistent with this view, it is well settled that “ ‘no single Poulis factor is

dispositive,’ Ware, 322 F.3d at 222, [and it is] clear that ‘not all of the Poulis factors

need be satisfied in order to dismiss a complaint.’ Mindek, 964 F.2d at 1373.”

Briscoe v. Klaus, 538 F.3d at 263. Moreover, recognizing the broad discretion

conferred upon the district court in making judgments weighing these six factors,

the court of appeals has frequently sustained such dismissal orders where there has

been a pattern of dilatory conduct by a pro se litigant who is not amenable to any

lesser sanction. See, e.g., Emerson v. Thiel College, 296 F.3d 184; Tillio v.

Mendelsohn, 256 F. App’x 509 (3d Cir. 2007); Reshard v. Lankenau Hospital, 256

F. App’x 506 (3d Cir. 2007); Azubuko v. Bell National Organization, 243 F. App’x

728 (3d Cir. 2007).

      In this case, a dispassionate assessment of the Poulis factors weighs heavily

in favor of dismissing this action. At the outset, a consideration of the first Poulis

factor, the extent of the party’s personal responsibility, shows that the delays in this

case are entirely attributable to the plaintiff, who has failed to abide by court orders

and has otherwise neglected to litigate this case.



                                           7
       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 8 of 15




      Similarly, the second Poulis factor, the prejudice to the adversary caused by

the failure to abide by court orders, also calls for dismissal of this action. Indeed,

this factor is entitled to great weight and careful consideration. As the Third Circuit

has observed:

      “Evidence of prejudice to an adversary would bear substantial weight
      in support of a dismissal or default judgment.” Adams v. Trustees of
      New Jersey Brewery Employees’ Pension Trust Fund, 29 F.3d 863,
      873-74 (3d Cir. 1994) (internal quotation marks and citation omitted).
      Generally, prejudice includes “the irretrievable loss of evidence, the
      inevitable dimming of witnesses’ memories, or the excessive and
      possibly irremediable burdens or costs imposed on the opposing party.”
      Id. at 874 (internal quotation marks and citations omitted). . . . .
      However, prejudice is not limited to “irremediable” or “irreparable”
      harm. Id.; see also Ware v. Rodale Press, Inc., 322 F.3d 218, 222 (3d
      Cir. 2003); Curtis T. Bedwell & Sons, Inc. v. Int’l Fidelity Ins. Co., 843
      F.2d 683, 693-94 (3d Cir. 1988). It also includes “the burden imposed
      by impeding a party’s ability to prepare effectively a full and complete
      trial strategy.” Ware, 322 F.3d at 222.

Briscoe v. Klaus, 538 F.3d at 259-60.

      In this case, the plaintiff=s failure to respond to the motion to dismiss or

comply with court orders now wholly frustrates and delays the resolution of this

action. In such instances, the defendant is plainly prejudiced by the plaintiff’s

continuing inaction and dismissal of the case clearly rests in the discretion of the

trial judge. Tillio, 256 F. App’x 509 (failure to timely serve pleadings compels

dismissal); Reshard, 256 F. App’x 506 (failure to comply with discovery compels

dismissal); Azubuko, 243 F. App’x 728 (failure to file amended complaint

prejudices defense and compels dismissal).

                                          8
        Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 9 of 15




      When one considers the third Poulis factor, the history of dilatoriness on the

plaintiff’s part, it becomes clear that dismissal of this action is now appropriate. In

this regard, it is clear that “ ‘[e]xtensive or repeated delay or delinquency constitutes

a history of dilatoriness, such as consistent non-response . . . , or consistent tardiness

in complying with court orders.’ ” Briscoe v. Klaus, 538 F.3d at 260-61 (some

citations omitted) (quoting Adams, 29 F.3d at 874). Here, the plaintiff has failed to

timely file a response to the motion to dismiss and has not complied with an order

of the court. Thus, the plaintiff’s conduct displays “[e]xtensive or repeated delay or

delinquency [and conduct which] constitutes a history of dilatoriness, such as

consistent non-response . . . , or consistent tardiness in complying with court orders.”

Adams, 29 F.3d at 874.

      The fourth Poulis factor, whether the conduct of the party or the attorney was

willful or in bad faith, also cuts against the plaintiff in this case. In this setting, we

must assess whether this conduct reflects mere inadvertence or willful conduct, in

that it involved “strategic,” “intentional or self-serving behavior,” and not mere

negligence. Adams, 29 F.3d at 875. At this juncture, when the plaintiff has failed to

comply with instructions of the court directing the plaintiff to take specific actions

in this case, the court is compelled to conclude that the plaintiff’s actions are not

accidental or inadvertent but instead reflect an intentional disregard for this case and

the court’s instructions.



                                           9
       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 10 of 15




      While Poulis also enjoins us to consider a fifth factor, the effectiveness of

sanctions other than dismissal, cases construing Poulis agree that in a situation such

as this case, where we are confronted by a pro se litigant who will not comply with

the rules or court orders, lesser sanctions may not be an effective alternative. See,

e.g., Briscoe, 538 F.3d at 262-63; Emerson, 296 F.3d at 191. This case presents such

a situation where the plaintiff’s status as a pro se litigant severely limits the ability

of the court to utilize other lesser sanctions to ensure that this litigation progresses

in an orderly fashion. In any event, by entering our prior orders, and counseling the

plaintiff on his obligations in this case, we have endeavored to use lesser sanctions,

but to no avail. The plaintiff still declines to obey court orders and otherwise ignores

his responsibilities as a litigant. Since lesser sanctions have been tried, and have

failed, only the sanction of dismissal remains available to the court.

      Finally, under Poulis, we are cautioned to consider one other factor, the

meritoriousness of the plaintiff’s claims. In our view, however, consideration of this

factor cannot save this particular plaintiff’s claims, since the plaintiff is now wholly

non-compliant with his obligations as a litigant. The plaintiff cannot refuse to

address the merits of his claims, and then assert the untested merits of these claims

as grounds for denying a motion to sanction him. Furthermore, it is well settled that

“ ‘no single Poulis factor is dispositive,’ Ware, 322 F.3d at 222, [and it is] clear that

‘not all of the Poulis factors need be satisfied in order to dismiss a complaint.’



                                           10
       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 11 of 15




Mindek, 964 F.2d at 1373.” Briscoe v. Klaus, 538 F.3d at 263. Therefore, the

untested merits of the non-compliant plaintiff’s claims, standing alone, cannot

prevent imposition of sanctions.

      In any event, it appears that a number of Briley’s remaining claims fail as a

matter of law, yet another factor which favors dismissal of this lawsuit. Accordingly,

for the reasons set forth below, we will recommend that this complaint be dismissed.

   C. Briley’s Claims Against These Defendants Fail on Their Merits

   Finally, a merits analysis of Briley’s complaint reveals that many of the claims

made by Briley may fail as a matter of law. With respect to three of the remaining

medical defendants, Dr. Rodgers, Mr. Miller, and Correct Care Solutions, this case

presents an extraordinary circumstance. The plaintiff has brought constitutional tort

claims against these defendants. However, it appears that the plaintiff has indulged

in a profound procedural failure, a failure to exhaust administrative remedies within

the prison system before filing this complaint. Having been cited by the defendants

for this profound procedural shortcoming, the plaintiff has compounded this error

by failing to respond to the motion to dismiss. Thus, a plaintiff who is alleged to

have ignored one set of important procedural rules, has now discounted a second set

of procedural benchmarks.

      In particular, these defendants allege that Briley never named them in any

grievances he submitted relating to his medical care. In this case, the alleged failure



                                          11
       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 12 of 15




fully and properly exhaust these administrative remedies may have substantive

significance for the plaintiff since the Prison Litigation Reform Act provides that

“[n]o action shall be brought with respect to prison conditions under . . . [42 U.S.C.

§ 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). Section 1997e=s exhaustion requirement applies

to a wide range of inmate complaints, including damages complaints like those made

here grounded in alleged violations of the Eighth Amendment. See Spruill v. Gillis,

372 F.3d 218 (3d Cir. 2004); Booth v. Churner, 206 F.3d 289 (3d Cir. 2000). While

this exhaustion requirement is not a jurisdictional bar to litigation, this requirement

is strictly enforced by the courts. This rigorous enforcement is mandated by a

fundamental recognition that § 1997e=s exhaustion requirement promotes important

public policies. As the Court of Appeals has noted:

      Courts have recognized myriad policy considerations in favor of
      exhaustion requirements. They include (1) avoiding premature
      interruption of the administrative process and giving the agency a
      chance to discover and correct its own errors; (2) conserving scarce
      judicial resources, since the complaining party may be successful in
      vindicating his rights in the administrative process and the courts may
      never have to intervene; and (3) improving the efficacy of the
      administrative process. Each of these policies, which Congress seems
      to have had in mind in enacting the PLRA, is advanced by the across-
      the-board, mandatory exhaustion requirement in ' 1997e(a). ... [A] a
      comprehensive exhaustion requirement better serves the policy of
      granting an agency the “opportunity to correct its own mistakes with
      respect to the programs it administers before it is haled into federal
      court.” Moreover, “even if the complaining prisoner seeks only money

                                          12
       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 13 of 15




      damages, the prisoner may be successful in having the [prison] halt the
      infringing practice” or fashion some other remedy, such as returning
      personal property, reforming personal property policies, firing an
      abusive prison guard, or creating a better screening process for hiring
      such guards. And when a prisoner obtains some measure of affirmative
      relief, he may elect not to pursue his claim for damages. In either case,
      local actors are given the chance to address local problems, and at the
      very least, the time frame for the prisoner's damages is frozen or the
      isolated acts of abuse are prevented from recurring. An across-the-
      board exhaustion requirement also promotes judicial efficiency. . . .
      Moreover, even if only a small percentage of cases settle, the federal
      courts are saved the time normally spent hearing such actions and
      multiple appeals thereto. . . . In cases in which inmate-plaintiffs exhaust
      their remedies in the administrative process and continue to pursue their
      claims in federal court, there is still much to be gained. The
      administrative process can serve to create a record for subsequent
      proceedings, it can be used to help focus and clarify poorly pled or
      confusing claims, and it forces the prison to justify or explain its
      internal procedures. All of these functions help courts navigate the sea
      of prisoner litigation in a manner that affords a fair hearing to all claims.

Nyhuis v. Reno, 204 F.3d 65, 75-76 (3d Cir. 2000)(citations omitted).

      Because of the important policies fostered by this exhaustion requirement, it

has been held that there is no futility exception to § 1997e=s exhaustion requirement.

Id. Instead, courts have typically required across-the-board administrative

exhaustion by inmate-plaintiffs who seek to pursue claims in federal court.

Moreover, courts have also imposed a procedural default component on this

exhaustion requirement, holding that inmates must fully satisfy the administrative

requirements of the inmate grievance process before proceeding into federal court.

Spruill, 372 F.3d 218. Applying this procedural default standard to § 1997e=s

exhaustion requirement, courts have concluded that inmates who fail to fully, or

                                           13
       Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 14 of 15




timely, complete the prison grievance process are barred from subsequently

litigating claims in federal court. See, e.g., Booth, 206 F.3d 289; Bolla v. Strickland,

304 F. App=x 22 (3d Cir. 2008); Jetter v. Beard, 183 F. App=x 178 (3d Cir. 2006).

      Furthermore, applying this procedural default component to the exhaustion

requirement, Spruill, 372 F.3d 218, it has been held that:

      As for the failure to the identify named defendants on the grievance
      form, . . . to the extent the identity of a defendant was “a fact relevant
      to the claim,” Pennsylvania's prison grievance policy mandated that the
      identification be included in the inmate's statement of facts on the
      grievance form. And, . . . in the absence of any justifiable excuse, a
      Pennsylvania inmate's failure to properly identify a defendant
      constituted a failure to properly exhaust his administrative remedies
      under the PLRA.

Williams v. Pennsylvania Dep=t. of Corrections, 146 F. App=x 554, 557 (3d Cir.

2005). See Byrd v. Shannon, 715 F.3d 117, 127 (3d Cir. 2013). Here, it appears

undisputed that Briley failed to name Dr. Rodgers, Mr. Miller, and Correct Care

Solutions in his prison grievances. This failure, like Briley’s failure to respond to the

defense motion to dismiss, now has substantive significance for the plaintiff and

compels dismissal of the claims pending against these defendants.

      In sum, finding that all of the Poulis factors weigh in favor of dismissal of Dr.

Rodgers, Mr. Miller, and Correct Care Solutions from this lawsuit, the defendants’

motion to dismiss (Doc. 34), will be GRANTED.

      An appropriate order follows.




                                           14
Case 1:20-cv-00756-MCC Document 39 Filed 03/26/21 Page 15 of 15




Submitted this 26th day of March 2021.

                                     S/ Martin C. Carlson
                                     Martin C. Carlson
                                     United States Magistrate Judge




                                15
